DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-7, 10-16 and 21-25) in the reply filed on 08/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et al (US Pub 2015/0256096).
Regarding claim 1, Nishizawa (figs. 11a-b) teaches a semiconductor power module (capacitor module 500, [0097]) comprising a conducting busbar, the busbar comprising a main plate (conductor plate 505), one or more legs (conductor portion 530, [0099]) extending from the main plate, each extending in a direction out of a plane of the main plate, and one or more feet (terminals 503a-f, [0099]) formed at a free end of the legs, wherein an intersection line between at least one of the legs and the associated foot forms an offset angle with respect to a longitudinal direction of the main plate.

    PNG
    media_image1.png
    771
    539
    media_image1.png
    Greyscale



Regarding claim 2, Nishizawa teaches the semiconductor power module of claim 1, wherein at least one of the legs of the busbar comprises a twisted section through which a plane of the leg is rotated by the offset angle (fig. 11b).
Regarding claim 3, Nishizawa teaches the semiconductor power module of claim 1, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is from 3° up to 180° (fig. 3b).
Regarding claim 4, Nishizawa teaches the semiconductor power module claim 2, wherein each leg of the busbar comprises a twisted section through which the plane of the leg is rotated by an offset angle (fig. 11b).
Regarding claim 5, Nishizawa teaches the semiconductor power module of claim 4, wherein all the legs are twisted through the same angle and in the same direction (fig. 11b).
Regarding claim 6, Nishizawa teaches the semiconductor power module of claim 1, wherein the legs of the busbar extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides (fig. 11b).
Regarding claim 7, Nishizawa teaches the semiconductor power module of claim 1, further comprising a second conducting busbar, the second conducting busbar comprising a main plate (conductor plate 507, [0097]), one or more legs (conductor portion 530, [0099]) extending from the main plate, each extending in a direction out of a plane of the main plate, and one or more feet (terminals 503a-f, [0099]) formed at a free end of the legs, wherein an intersection line between at least one of the legs and the associated foot forms an offset angle with respect to a longitudinal direction of the main plate, wherein the busbars are in close proximity with an air gap or an insulating film or layer between them (insulating sheer 550, [0097]).
Regarding claim 10, Nishizawa teaches the semiconductor power module of claim 2, wherein the legs of the busbar extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides (fig. 11b).
Regarding claim 11, Nishizawa teaches the semiconductor power module of claim 3, wherein the legs of the busbar extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides (fig. 11b).
Regarding claim 12, Nishizawa teaches the semiconductor power module of claim 4, wherein the legs of the busbar extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides (fig. 11b).
Regarding claim 13, Nishizawa teaches the semiconductor power module of claim 5, wherein the legs of the busbar extend from one side or two opposite sides of the main plate of the busbar, in particular the two longitudinal sides (fig. 11b).
Regarding claim 14, Nishizawa teaches the semiconductor power module of claim 2, further comprising a second conducting busbar, the second conducting busbar comprising a main plate (conductor plate 507, [0097]), one or more legs (conductor portion 530, [0099]) extending from the main plate, each extending in a direction out of a plane of the main plate, and one or more feet (terminals 503a-f, [0099]) formed at a free end of the legs, wherein an intersection line between at least one of the legs and the associated foot forms an offset angle with respect to a longitudinal direction of the main plate, wherein the busbars are in close proximity with an air gap or an insulating film or layer between them (insulating sheer 550, [0097]).
Regarding claim 15, Nishizawa teaches the semiconductor power module of claim 3, further comprising a second conducting busbar, the second conducting busbar comprising a main plate (conductor plate 507, [0097]), one or more legs (conductor portion 530, [0099]) extending from the main plate, each extending in a direction out of a plane of the main plate, and one or more feet (terminals 503a-f, [0099]) formed at a free end of the legs, wherein an intersection line between at least one of the legs and the associated foot forms an offset angle with respect to a longitudinal direction of the main plate, wherein the busbars are in close proximity with an air gap or an insulating film or layer between them (insulating sheer 550, [0097]).
Regarding claim 16, Nishizawa teaches the semiconductor power module of claim 4, further comprising a second conducting busbar, the second conducting busbar comprising a main plate (conductor plate 507, [0097]), one or more legs (conductor portion 530, [0099]) extending from the main plate, each extending in a direction out of a plane of the main plate, and one or more feet (terminals 503a-f, [0099]) formed at a free end of the legs, wherein an intersection line between at least one of the legs and the associated foot forms an offset angle with respect to a longitudinal direction of the main plate, wherein the busbars are in close proximity with an air gap or an insulating film or layer between them (insulating sheer 550, [0097]).
Regarding claim 21, Nishizawa teaches the semiconductor power module of claim 3, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is from 45° to 135° (fig. 11b).
Regarding claim 22, Nishizawa teaches the semiconductor power module of claim 3, wherein the offset angle formed by the intersection line between the at least one of the legs and the associated foot with respect to the longitudinal direction of the main plate is approximately 90° 9fig. 11b).
Regarding claim 23, Nishizawa teaches the semiconductor power module of claim 1, further comprising a baseplate (case 502, [0113]) and a substrate (housing portion 511, [0113] and fig. 11b).
Regarding claim 24, Nishizawa teaches the semiconductor power module of claim 1, further comprising semiconductors (capacitor cells 514, [0103]).
Regarding claim 25, Nishizawa teaches the semiconductor power module of claim 1, further comprising tracks connecting external connectors (terminals 508, [0048] and fig. 11b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892